                                                                  1

                                                                  2

                                                                  3

                                                                  4                                      UNITED STATES DISTRICT COURT

                                                                  5                                    NORTHERN DISTRICT OF CALIFORNIA

                                                                  6
                                                                      RUI CHEN AND WENJIAN GONZALES,                      Case No.: 18-CV-3771 YGR
                                                                  7                Plaintiffs,                            ORDER DENYING MOTIONS TO COMPEL
                                                                                                                          ARBITRATION
                                                                  8          vs.
                                                                                                                          DKT. NOS. 39, 46
                                                                  9   PREMIER FINANCIAL ALLIANCE, INC. et al.,
                                                                 10                Defendants.
                                                                 11
                                                                             Defendants Premier Financial Alliance Inc. (“PFA”) and David Carroll have filed their Motion
                               Northern District of California
United States District Court




                                                                 12
                                                                      to Compel Arbitration and Dismiss Claims, asserting that the claims of plaintiffs Wenjian Gonzalez1
                                                                 13
                                                                      and Rui Chen should be compelled to arbitration under the Federal Arbitration Act, 9 U.S.C. § 2 et
                                                                 14
                                                                      seq. (Dkt. No. 39.) Defendants A JW Production, LLC, Bill Hong, The Consortium Group, LLC,
                                                                 15
                                                                      Jack Wu, Rex Wu, and Lan Zhang filed a separate Motion to Compel Arbitration asserting that
                                                                 16
                                                                      plaintiffs’ related claims against them should be compelled to arbitration based upon the existence of
                                                                 17
                                                                      an arbitration agreement between plaintiffs and PFA. (Dkt. No. 46). Having carefully considered the
                                                                 18
                                                                      papers submitted in support of and in opposition to the motions, and the admissible evidence therein,2
                                                                 19
                                                                      and for the reasons set forth below, the Court hereby DENIES the Motions on the grounds that
                                                                 20
                                                                      defendants have failed to establish the existence of an agreement to arbitrate.
                                                                 21

                                                                 22
                                                                             1
                                                                                The Court notes that the spelling of plaintiff’s name appears differently on different filings.
                                                                 23   The Court adopts the spelling plaintiff appears to have used to register with Premier Financial
                                                                      Alliance Inc.
                                                                 24
                                                                             2
                                                                 25             Plaintiffs object to the declaration of Steven Early (Dkt. No. 40) as hearsay and contrary to
                                                                      the best evidence rule. Plaintiffs contend that defendants’ failure to offer better evidence within their
                                                                 26   control should result in an adverse inference. The Court finds the objections well taken. For these
                                                                      reasons, and the others stated herein, the Court finds the Early declaration insufficient to establish
                                                                 27   that plaintiff Gonzalez assented to the arbitration agreement.
                                   1   I.     BACKGROUND
                                   2          PFA is in the business of selling life insurance through licensed life insurance agents termed
                                   3   “Associates.” Plaintiffs herein allege that they joined PFA as “Associates” around 2017 or 2018.
                                   4   (First Amended Complaint [“FAC”], Dkt. No. 28, ¶¶ 74, 76.)3
                                   5          Defendants offer the declaration of Steven Early, an attorney for PFA who has “assisted and
                                   6   prepared, in the normal course of business” the AMA. (Early Decl. ¶¶ 1, 4.) Early attests that, in
                                   7   order for an individual to become an “Associate” with PFA, they must execute an Associate
                                   8   Marketing Agreement (“AMA”) by electronically signing it on PFA’s website, and that the software
                                   9   utilized by PFA will not allow associates to join PFA without providing an electronic signature on
                                  10   the AMA. (Id. ¶¶ 5, 6, 7.) Section 2 of the AMA provides as follows:
                                  11          2. Covenants of the Associate
                                              The Associate agrees not to represent himself as an employee, owner, partner or
Northern District of California




                                  12
                                              agent of PFA . . . .The Associate agrees that he will not represent PFA
  United States District Court




                                  13          membership as a business opportunity nor will he represent that PFA members
                                              will be compensated based on the number of persons they recruit to join PFA. The
                                  14          Associate agrees to be solely responsible for payment of all federal, state and
                                              local taxes based on business, sales or income obtained under this agreement.
                                  15          (This includes, but is not limited to, income taxes, payroll taxes, self-employment
                                              taxes, unemployment taxes, sales taxes, franchise taxes, intangible taxes and
                                  16
                                              personal property taxes.) The Associate agrees not to institute any legal
                                  17          proceedings against PFA; but, instead, shall submit any and all disputes with
                                              PFA, its officers, directors, employees and associates to binding arbitration
                                  18          pursuant to the rules of the American Arbitration Association. The Associate
                                              agrees to comply with all policies, procedures, rules, regulations and guidelines of
                                  19          PFA and of all of its affiliated insurance companies with whom the Associate may
                                              be appointed under PFA. The Associate agrees not to use any advertising or
                                  20
                                              promotional material other than those provided or approved by PFA or its
                                  21          affiliated insurance companies. The Associate agrees not to share or pay any
                                              insurance commissions to PFA recruits before they are licensed.
                                  22
                                       (Early Decl. Exh. A at 7-8, emphasis supplied.) Early attaches to his declaration a copy of plaintiff
                                  23
                                       Wenjian Gonzales’ “Agent Profile page” as well as a copy of the AMA. (Id. Exh. A.) Defendants
                                  24

                                  25
                                              3
                                  26            According to PFA’s records, plaintiff Wenjian Gonzalez electronically executed the AMA
                                       on January 19, 2018. (Early Decl. ¶ 11, Exh. A.) PFA has no record of plaintiff Rui Chen executing
                                  27   the AMA. (Id. ¶ 12.)

                                                                                          2
                                   1   do not offer, through the Early declaration or otherwise, evidence of how the AMA or the Associate
                                   2   registration form appears on the PFA website.4
                                   3   II.    LEGAL FRAMEWORK
                                   4          The Federal Arbitration Act (the “FAA”) requires a district court to stay judicial
                                   5   proceedings and compel arbitration of claims covered by a written and enforceable arbitration
                                   6   agreement. 9 U.S.C. § 3. A party may bring a motion in the district court to compel arbitration. 9
                                   7   U.S.C. § 4. The FAA reflects “both a ‘liberal federal policy favoring arbitration’ and the
                                   8   ‘fundamental principle that arbitration is a matter of contract.’” AT&T Mobility LLC v.
                                   9   Concepcion, 563 U.S. 333, 339 (2011); Mortensen v. Bresnan Commuc’ns, LLC, 722 F.3d 1151,
                                  10   1157 (9th Cir. 2013) (“The [FAA] . . . has been interpreted to embody “‘a liberal federal policy
                                  11   favoring arbitration.’”). The FAA broadly provides that an arbitration clause in a contract involving

                                       a commercial transaction “shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. Once a court
Northern District of California




                                  12
  United States District Court




                                  13   is satisfied the parties agreed to arbitrate, it must promptly compel arbitration. 9 U.S.C. § 4.
                                  14          In ruling on the motion, the Court’s role is typically limited to determining whether: (i) an
                                  15   agreement exists between the parties to arbitrate; (ii) the claims at issue fall within the scope of the
                                  16   agreement; and (iii) the agreement is valid and enforceable. Lifescan, Inc. v. Premier Diabetic
                                  17   Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). “[I]f there is a genuine dispute of material fact as
                                  18   to any of these queries, a [d]istrict [c]ourt should apply a ‘standard similar to the summary
                                  19   judgment standard of Fed.R.Civ.P. 56.’” Ackerberg v. Citicorp USA, Inc., 898 F. Supp. 2d 1172,
                                  20   1175 (N.D. Cal. 2012) (quoting Concat LP v. Unilever, PLC, 350 F.Supp.2d 796, 804 (N.D. Cal.
                                  21   2004)); see also Starke v. SquareTrade, Inc., No. 17-2474-CV, 2019 WL 149628, at *1 (2d Cir.
                                  22   Jan. 10, 2019) (same). “If the parties contest the existence of an arbitration agreement, the
                                  23   presumption in favor of arbitrability does not apply.” Goldman, Sachs & Co. v. City of Reno, 747
                                  24   F.3d 733, 742 (9th Cir. 2014).
                                  25          4
                                                  The Court notes that Federal Rule of Evidence 902 permits authentication of webpages by
                                  26   certification of a qualified person if such person “describes the process by which the webpage was
                                       retrieved” under penalty of perjury. Fed. R. Evid. 902, Advisory Committee Notes to 2017
                                  27   Amendments at ¶ 5. No such evidence was presented here.

                                                                                            3
                                   1          “‘Before a party to a lawsuit can be ordered to arbitrate . . . there should be an express,
                                   2   unequivocal agreement to that effect. Only when there is no genuine issue of fact concerning the
                                   3   formation of the agreement should the court decide as a matter of law that the parties did or did not
                                   4   enter into such an agreement.’” Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d
                                   5   1136, 1141 (9th Cir. 1991) (quoting Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51,
                                   6   54 (3d Cir. 1980)). In deciding whether there is a genuine issue of fact concerning formation of an
                                   7   agreement, the party opposing arbitration shall receive “the benefit of all reasonable doubts and
                                   8   inferences.” Id. “When deciding whether the parties agreed to arbitrate a certain matter . . . courts
                                   9   generally . . . should apply ordinary state-law principles that govern the formation of contracts.”
                                  10   First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Under California law, contract
                                  11   formation requires mutual assent. See Binder v. Aetna Life Ins. Co., 75 Cal. App. 4th 832, 850

                                       (1999).5
Northern District of California




                                  12
  United States District Court




                                  13   III.   DISCUSSION
                                  14          Defendants have failed to meet their burden to show, by undisputed material facts, that the
                                  15   parties entered into an agreement to arbitrate the claims here. The Ninth Circuit in Nguyen
                                  16   described contracts formed through internet websites as generally taking on one of two forms:
                                  17   “clickwrap” or “click-through” agreements, in which website users are required to click on an ‘I
                                  18   agree’ box after being presented with the terms of an agreement, and “browsewrap” agreements in
                                  19   which the terms of the agreement are posted on the website and indicate that the user is agreeing to
                                  20   the terms simply by continuing to use the website. Nguyen v. Barnes & Noble Inc., 763 F.3d 1171,
                                  21   1175–76 (9th Cir. 2014). Courts will enforce clickwrap-type agreements where the user indicates
                                  22   actual notice of the terms of the agreement or was required to acknowledge the terms of the
                                  23   agreement before proceeding with further use of the site. Id. at 1776-77. Enforcement of a
                                  24
                                              5
                                  25             Defendants contend that Georgia law applies to the agreement here. Georgia law similarly
                                       requires mutual assent in order to form a contract. See Bazemore v. Jefferson Capital Sys., LLC, 827
                                  26   F.3d 1325, 1330 (11th Cir. 2016) (citing Ga. Code Ann. § 13-3-1:““[t]o constitute a valid contract,
                                       there must be parties able to contract, a consideration moving to the contract, the assent of the parties
                                  27   to the terms of the contract, and a subject matter upon which the contract can operate.”)

                                                                                           4
                                   1   browsewrap-type agreement, which lacks such an acknowledgment, will depend upon whether the
                                   2   website’s design and content would put “a reasonably prudent user on inquiry notice of the terms of
                                   3   the contract.” Id. at 1777. The conspicuousness of the terms and notices, as well as the overall
                                   4   design of the webpage, will contribute to the determination that a user was on inquiry notice. Id.
                                   5   (citing cases).
                                   6           Defendants have not offered evidence explaining the design and content of the webpage or
                                   7   how the AMA appeared on the PFA website. The Court cannot determine whether the terms of the
                                   8   AMA appeared on the registration page itself, or if a user would have had to click a link to see the
                                   9   full terms. Likewise, the Court cannot determine other factors that might contribute to determining
                                  10   plaintiffs’ notice of the terms, such as the size of the font or other aspects of the appearance and
                                  11   presentation of the terms online. The declaration of Steven Early does not provide evidence to

                                       show that: (1) either of these plaintiffs had actual knowledge of the arbitration agreement; or (2)
Northern District of California




                                  12
  United States District Court




                                  13   whether the AMA was a clickwrap or a browsewrap agreement, how the website was designed and
                                  14   where these terms appeared, and whether associates assented by clicking an “I agree” box, or were
                                  15   deemed to agree by continuing in the registration process. Early simply states that: “PFA’s
                                  16   software will not allow the new marketing associates to begin the process of becoming appointed
                                  17   by PFA’s insurance providers without electronically signing the AMA.” Gonzalez’s declaration
                                  18   states that the PFA website did not include a checkbox or prompt for agreement to the terms of the
                                  19   AMA. (Gonzalez Decl., Dkt. No. 50, ¶ 4.)6
                                  20           Given the lack of evidence of how PFA’s Associate registration process appears and
                                  21   functions on its website, plaintiff Gonzalez’s declaration that he did not see an arbitration
                                  22
                                               6
                                  23              Gonzalez’s declaration states:
                                                PFA’s online hiring process did not put me on notice of an arbitration policy. I was not
                                  24
                                                provided with any version of the rules of the American Arbitration Association, nor told
                                  25            about dispute resolution with the American Arbitration Association at any time. When I
                                                joined this scheme in January of 2018, to the best of my recollection, there was no online
                                  26            prompt, selection, or check box by which I was required to agree to any marketing agreement
                                                or electronically assent to any agreement.
                                  27   (Id. ¶ 4.)

                                                                                           5
                                   1   agreement, and the reasonable doubts and inferences that must be drawn in his favor under the
                                   2   applicable standard, Gonzalez has raised a genuine issue of fact concerning his notice of, and assent
                                   3   to, the arbitration agreement here.7 The Court cannot find that he was reasonably on notice of the
                                   4   agreement to arbitrate, and the motion to compel must be denied. See Nguyen., 763 F.3d at 1173
                                   5   (holding plaintiff did not assent to terms of service of which he did not have reasonable notice);
                                   6   Three Valleys, 925 F.2d at 1141 (“Only when there is no genuine issue of fact concerning the
                                   7   formation of the agreement should the court decide as a matter of law that the parties did or did not
                                   8   enter into such an agreement.”). Thus, the motion to compel arbitration fails for lack of a showing
                                   9   of a valid agreement to arbitrate.8
                                  10          Accordingly, the Motions to Compel Arbitration are DENIED.
                                  11          This terminates Docket Nos. 39 and 46.
                                              IT IS SO ORDERED.
Northern District of California




                                  12
  United States District Court




                                  13   Date: January 22, 2019                                  _______________________________________
                                  14
                                                                                                   YVONNE GONZALEZ ROGERS
                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24          7
                                                 Defendants have indicated that they cannot locate plaintiff Chen in their records at all. It
                                  25   follows that there is no evidence that Chen entered into an agreement to arbitrate any claims here.
                                              8
                                  26             Because the Court finds that the motion fails on these grounds, it does not reach the
                                       additional issues of choice of law, lack of mutuality of obligation, and unconscionability raised by
                                  27   the parties.

                                                                                           6
